Order filed December 31, 2014




                                        In The


        Eleventh Court of Appeals
                                      ___________

                                  No. 11-14-00222-CV
                                      ___________

                IN THE MATTER OF THE ESTATE OF
                ESTHER ABELL DENTON, DECEASED


                 On Appeal from the County Court at Law No. 2
                            Midland County, Texas
                        Trial Court Cause No. P14779


                                      ORDER
      On December 12, 2014, Appellant, Douglas A. Denton, filed a request for
clarification of this court’s judgment and opinion dated November 6, 2014, in
which we dismissed the appeal for want of jurisdiction. In his request to clarify,
Appellant states that this court’s opinion and judgment do not specifically address
the points raised by Appellant as grounds for finality of the orders appealed from
in this case and that it is impossible to determine from the opinion and judgment
why this court ruled as it did.
      We note that we may not consider Appellant’s request for clarification to be
a motion for rehearing because it was not filed within the time limit for filing a
motion for rehearing. See TEX. R. APP. P. 49.1, 49.8. We do, however, maintain
plenary power over this case until January 5, 2015. See TEX. R. APP. P. 19.1(a).
Because we believe that our November 6 opinion succinctly sets out the rationale
for this court’s dismissal of the appeal for want of jurisdiction, we do not believe
that a clarification is necessary. Appellant’s request is denied.


                                                     PER CURIAM


December 31, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2